Citation Nr: 1755177	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-03 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected status post lumbosacral fusion for a herniated lumbar disc. 

2.  Entitlement to service connection for peripheral arterial disease (claimed as vascular disease), right leg. 



REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969 and from February 1971 to July 1981.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied a rating in excess of 10 percent for service-connected status post lumbosacral fusion for herniated lumbar disc; service connection for peripheral neuropathy of the right leg, and service connection for peripheral arterial disease (claimed as vascular disease). 

In a March 30, 2017 rating decision, inter alia, the RO increased the Veteran's service-connected status post lumbosacral fusion for herniated lumbar disc to 20 percent effective March 16, 2017; and granted service connection for radiculopathy for right lower extremity (previously claimed as peripheral neuropathy, right leg) with an evaluation of 20 percent and granted service connection for radiculopathy for left lower extremity with an evaluation of 10 percent.  Thus, in regards to the Veteran's claim for service connection for radiculopathy for right lower extremity (previously claimed as peripheral neuropathy, right leg), as the decision represents a full grant of the benefits sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

In a letter dated on May 19, 2017, the Veteran withdrew his request for a Board hearing.

The Board notes that in a June 2017 letter, in addition to again asserting the Veteran's desire to withdraw his pending appeal, the Veteran's representative also raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and stated that the Veteran will follow the June 2017 letter with a VA Form 21-8940.  To date, the Board has yet to receive a VA Form 21-8940 from the Veteran or his representative.  

Effective upon the receipt of the Veteran's withdrawal of his appeal, (discussed further below), the Board no longer has jurisdiction over the pending appeal.  Therefore, the Veteran is advised that if he desires to raise a claim for entitlement to a TDIU, effective March 24, 2015, a claim for benefits must be submitted on a VA Form 21-8940 (Veteran's Application for Increased Compensation on Unemployability).  See 38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2017).


FINDING OF FACT

In April, May, and June 2017 letters, prior to the promulgation of a decision in the appeal, the Veteran and his representative notified the RO that the Veteran wished to withdraw his appeal in regards to the claims of entitlement to an evaluation in excess of 20 percent for service-connected status post lumbosacral fusion for a herniated lumbar disc, and for entitlement to service connection for peripheral arterial disease (claimed as vascular disease), right leg.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an evaluation in excess of 20 percent for service-connected status post lumbosacral fusion for herniated lumbar disc have been met.  38 U.S.C. § 7105 (b)(2) (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for peripheral arterial disease (claimed as vascular disease), right leg have been met.  38 U.S.C. § 7105 (b)(2) (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Appeal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (c) (2017); see also DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable file number, and a statement that the appeal is being withdrawn.  38 C.F.R. § 20.204 (b) (1) (2017).  

In an April 2017 Appeals Satisfaction Notice signed by the Veteran, which included the Veteran's name and the Veteran's file number, the Veteran notified the RO that the Veteran is content with the latest Supplemental Statement of the Case (SSOC) and that he wished to withdraw all the remaining issues associate with this appeal.  

In a May 2017 correspondence, which included the Veteran's name and the Veteran's file number, the Veteran, through his representative, notified the RO that he is withdrawing his appeal for an increased rating for service-connected post lumbosacral fusion for herniated disc and for service connection for peripheral arterial disease (claimed as vascular disease), right leg.  

In a June 2017 correspondence, which included the Veteran's name and the Veteran's file number, the Veteran, through his representative, notified VA that he is satisfied with the decisions of the rating decision dated March 30, 2017, and does not wish to pursue these claims any further.  

Based on the forgoing, the Board finds that the April, May, and June 2017 letters, indicating the Veteran's intention to withdraw his appeal, satisfies the requirements for the withdrawal of a substantive appeal regarding the claims of entitlement to an evaluation in excess of 20 percent for service-connected status post lumbosacral fusion for herniated lumbar disc, and for entitlement to service connection for peripheral arterial disease (claimed as vascular disease), right leg.  See 38 C.F.R. § 20.204 (2017); see also DeLisio v. Shinseki, 25 Vet. App. at 57.  The withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204 (b)(3) (2017).

As the Veteran has withdrawn his appeal, there remains no allegation of error of fact or law for appellate consideration, thus, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected status post lumbosacral fusion for herniated lumbar disc is dismissed.

Entitlement to service connection for peripheral arterial disease (claimed as vascular disease), right leg, is dismissed. 







______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


